                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


IN RE: REAL PROPERTY LOCATED AT           )
2023 BEATTIES FORD ROAD, CHARLOTTE        )                  COURT NO.:   3:15MC106-RJC-DSC
NORTH CAROLINA, FURTHER DESCRIBED )
AS PARCEL NUMBER 069-126-25, MORE         )
PARTICULARLY DESCRIBED IN A DEED          )                     ORDER TO RELEASE
RECORDED AT MECKLENBURG COUNTY            )                    ORDER AND LIS PENDENS
REGISTER OF DEEDS BOOK 9315, PAGE 505 )
__________________________________________)
FILE IN GRANTOR INDEX UNDER:              )
HUEY M. ROWE-ANDERSON and/or              )
VIRGINIA C. ROWE-ANDERSON                 )


        THIS MATTER is before the Court on the Government’s Motion to Release Order and Lis

Pendens.    The Government represents that there is no longer a need for the Order and Lis Pendens

in this matter.

        For good cause shown, IT IS THEREFORE ORDERED THAT the Order and Lis Pendens

in this matter is released.

        SO ORDERED.


                                      Signed: May 13, 2019
